Citation Nr: 0402333	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted entitlement to service connection for 
PTSD and assigned a 30 percent evaluation effective October 
5, 1995.  The veteran disagreed with the assigned evaluation 
and subsequently perfected this appeal.

A hearing before the undersigned sitting at the RO was held 
in May 2000.  A transcript of that hearing has been 
associated with the claims folder.

The Board remanded this case in August 2000 and May 2003 for 
additional development.  In August 2003, the RO issued a 
supplemental statement of the case (SSOC), which continued 
the currently assigned 30 percent evaluation.  The case has 
since returned to the Board.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has attempted to 
obtain all evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  For the period prior to November 7, 1996, the veteran's 
PTSD was manifested by no more than considerable social and 
industrial impairment.  

3.  For the period beginning November 7, 1996, the veteran's 
PTSD is productive of no more than considerable social and 
industrial impairment or occupational and social impairment 
with reduced reliability and productivity due to impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

4.  The veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment. 


CONCLUSIONS OF LAW

1.  For the period prior to November 7, 1996, the criteria 
for an initial 50 percent evaluation, and no more, for 
service-connected PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). 

2.  For the period beginning November 7, 1996, the criteria 
for a 50 percent evaluation, and no more, for service-
connected PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The June 1998 statement of the case (SOC), the July 1998 
SSOC, the August 2000 Board remand, the October 2002 SSOC, 
the May 2003 Board remand, and the August 2003 SSOC 
collectively notified the veteran of the laws and regulations 
pertinent to his claim for increase.  These documents also 
notified him of the evidence of record and of the reasons and 
bases for denial.

By letter dated in June 2003, the veteran was notified of the 
information and evidence he was responsible for providing to 
substantiate his claim for an increased evaluation, and of 
the evidence that VA would attempt to obtain in support of 
his claim.  The May 2003 Board remand notified the veteran of 
the enactment of the VCAA and the regulations pertaining to 
VA's duty to notify and to assist were specifically set forth 
in the August 2003 SSOC.  

The veteran was provided VA psychiatric examinations in 
October 1995, June 1998, and February 2002.  Throughout the 
course of this appeal, the veteran has identified both VA and 
private psychiatric treatment.  VA records have been obtained 
and associated with the claims folder.  In 1998, the veteran 
provided an authorization for release of medical records from 
his private psychiatrist, Dr. E.  The RO requested these 
medical records in June 1998 and the request was returned due 
to an insufficient address.  The veteran subsequently 
provided a current address and authorization.

In March 2002, the RO again requested the veteran's medical 
records from Dr. E, but it appears that the request was sent 
to the old address.  The letter was not returned and no 
response was received.  In June 2003, the RO specifically 
requested that the veteran submit an authorization for 
release of information for Dr. E's records or that he submit 
the records himself.  The veteran did not respond to the 
letter and has not submitted the requested authorization.  
The most recent authorization in the file for these records 
is dated in 1998.  Without a current authorization, further 
request for these records would be futile.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran underwent a VA psychiatric examination in October 
1995.  He reported that he served in Vietnam in 1968 and 1969 
and experienced combat.  His marriage ended in divorce, after 
approximately 18 years.  He worked for 17 years as a 
mechanic.  He has been socially withdrawn, stress intolerant, 
and prone to episodes of agitation and aggressiveness with 
minor provocation.  Since 1990, he has experienced increased 
severity and frequency of nervous symptoms including severe 
anxiety attacks, agitation, and tearful depression.  He 
attempted suicide by driving his car at high speeds and was 
severely injured in a motor vehicle accident in 1993.  He 
reported having interrupted sleep, night sweats, and 
nightmares of the bodies he retrieved in Vietnam.  He awakens 
in a confused and anxious state and checks for intruders.  
While awake, he experiences lapses of concentration 
accompanied by intrusive thoughts.  He does not have waking 
flashbacks.  He is easily startled and persistently alert.  
The veteran reported psychiatric treatment since 1990 and the 
use of psychotropic medications.  

Objectively, the veteran was alert and oriented times three.  
Appearance was conventional with no unusual behaviors or 
mannerisms noted.  He was tense and irritable, speech was 
rambling and circumstantial, affect was flat and constricted, 
and mood was depressed and at times tearful.  There was no 
disturbance of mental stream, thought or perception noted.  
Memory and concentration were intact.  Intellect was average, 
insight poor, and judgment was compromised under stress.  
Diagnosis was PTSD and depressive disorder secondary to PTSD.  
Global assessment of function (GAF) scale score was 50, 
indicative of serious impairment of social and occupational 
function.

The veteran underwent another VA PTSD examination in June 
1998.  He reported private psychotherapy once every two weeks 
but that he does not take medication.  He has been employed 
as a security guard for 2 years and reportedly functions 
adequately.  He is stress intolerant and prone to episodes of 
agitation on the job and at home.  He has no close social 
involvements and no interest in community activities.  
Conversations about the military remind him of combat.  He 
has intrusive memories of combat and has flashbacks of the 
retrieval of the body of a dead comrade in Vietnam.  He 
becomes momentarily disoriented and anxious and he feels 
lightheaded and gets a headache.  He gets very nervous in 
crowds and feels like he is in danger.  His sleep is impaired 
and he wakes in a state of anxiety and confusion several 
times a night.  He has combat related nightmares 
approximately once every two weeks.  

Objectively, the veteran was alert and oriented times three.  
Appearance was conventional without unusual mannerisms or 
behavior.  Speech was normal but responses were very vague.  
Affect was appropriate and mood was neutral.  No disturbance 
of mental stream, thought, or perception was noted.  There 
was no suicidal or homicidal ideation.  Memory and 
concentration were intact, without cognitive deficit.  
Insight was fair and judgment was compromised under stress.  
The veteran becomes agitated and verbally abusive when 
provoked.  GAF was reported as 70.

VA outpatient records from approximately April 1999 through 
August 2002 indicate that the veteran was seen on numerous 
occasions for supportive psychotherapy for PTSD.  Apparently, 
his private psychiatric treatment under a state grant had 
been terminated and he requested VA psychotherapy.  Treatment 
notes indicate that the veteran had chronic PTSD problems.  
He was able to work but with some difficulty.  He experienced 
social irritability and problems with anger management.  
Progress notes report problems with his job and his marriage, 
but indicate that he had re-established some sort of 
relationship with his children.  Although somewhat resistive 
to medication, the veteran restarted Prozac.  On examination 
in December 2000, GAF was reported as 51.  

In May 2000, the veteran testified that his PTSD affects his 
marriage and his relationship with his children.  He does not 
socialize with anyone at work.  He receives treatment for his 
PTSD but does not like to take medication.  PTSD affects his 
ability to sleep.  He currently works as a security guard.

The veteran most recently underwent a VA psychiatric 
examination in February 2002.  He is currently receiving 
psychotherapy and takes Prozac.  He reported a history of 
depression, suicidal ideation, and violent behavior.  
Subjectively, the veteran's PTSD symptoms include nightmares, 
flashbacks, hypervigilance, and increased startle response.  
He also suffers from major depression.  He continues to work 
as a security guard.  The veteran is married for the second 
time for the last 4 years and says his relationship with his 
family is very good.  

On mental status examination, the veteran was cooperative, 
mood was neutral, and affect was appropriate.  Speech was 
normal and there were no perceptual problems.  Thought 
processes and content were normal.  There was no suicidal or 
homicidal ideation and the veteran was oriented to person, 
place and time.  Memory was 0 out of 3.  Insight, judgment, 
and impulse control was fair.  The veteran spends his time 
walking and with his family.  Axis I diagnosis was PTSD and 
major depression.  The examiner noted that the veteran has 
moderately severe symptoms and is somewhat isolative.  The 
examiner further noted that the GAF attributable to PTSD was 
50 and the GAF attributable to major depression was also 50.  

VA outpatient records from approximately February through 
August 2003 indicate that the veteran continues with 
supportive psychotherapy.  Treatment notes indicate continued 
job difficulties and marital problems.  The veteran struggles 
with depression and has tried Prozac and Wellbutrin.  He was 
slightly anxious and depressed.  The examiner noted that the 
veteran frequently changes - at times he is very irritable 
and at other times, he is passive and does not deal with his 
problems.  

Analysis

The veteran's original claim of entitlement to service 
connection for PTSD was received in February 1996.  In April 
1996, the RO granted service connection for PTSD and assigned 
a 30 percent evaluation, effective October 5, 1995.  The 
veteran contends that this evaluation does not adequately 
reflect the severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Prior to November 7, 1996, PTSD was evaluated under the 
general rating formula for psychoneurotic disorders.  Under 
this rating formula, a 30 percent evaluation was warranted 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 50 percent evaluation 
was warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent evaluation was warranted when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  A 100 percent evaluation was 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  Id.

The Court has upheld an interpretation of this regulation 
that states that the criteria for a 100 percent rating are 
each independent bases for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

Effective November 7, 1996, PTSD is evaluated under the 
general rating formula for mental disorders.  A 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  A 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent evaluation is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  Thus, the revised criteria under Diagnostic Code 
9411 are not applicable prior to November 7, 1996, the 
effective date of revision.

Upon review of the evidence, the Board finds that the 
veteran's disability more nearly approximates the criteria 
for an initial evaluation of 50 percent.  The medical 
evidence prior to November 7, 1996, suggests that the 
veteran's PTSD was productive of considerable impairment in 
social and industrial adaptability.  The veteran complained 
of anxiety attacks, agitation, interrupted sleep, nightmares, 
and intrusive thoughts.  He was socially withdrawn and stress 
intolerant.  Objectively, he was tense and irritable, speech 
was rambling, affect was flat and constricted, and mood was 
depressed.  Insight was poor, and judgment was compromised 
under stress.  GAF was estimated at 50.  

For the period beginning November 7, 1996, the medical 
evidence indicates that the veteran receives continued 
supportive psychotherapy for his chronic PTSD symptoms.  
Resolving any reasonable doubt in the veteran's favor, his 
PTSD appears productive of occupational and social impairment 
with reduced reliability and productivity due to impaired 
judgment under stress, disturbances of motivation and mood 
such as irritability and depression, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board acknowledges that on examination in October 1995 
and February 2002, the veteran was assigned a GAF of 50, 
which is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The March 
2003 argument submitted by the veteran's representative 
appears to suggest that pursuant to Richard, supra, a GAF of 
50 warrants a 70 percent evaluation.  The Board, however, 
does not agree, and finds that under the circumstances of the 
case on appeal, the veteran's disability picture does not 
more nearly approximate the criteria for a 70 percent 
evaluation.
 
The evidence suggests that the veteran has marital problems, 
but there is no indication that his ability to establish and 
maintain effective or favorable relationships is severely 
impaired.  Treatment notes indicate that the veteran works 
hard at his marriage.  He has also sought to repair his 
relationship with his children and is making progress in that 
regard.  Further, on examination in February 2002 the veteran 
described his relationship with his family as "very good."  
The evidence indicates that the veteran experiences some on-
the-job difficulties but is able to obtain and retain 
employment.  Thus, an evaluation in excess of 50 percent is 
not warranted under the former criteria.  

There is some evidence of impaired impulse control including 
problems with violence and anger management.  The veteran 
also suffers from major depression, has difficulty with work, 
and tends to be somewhat isolative.  Notwithstanding, the 
evidence does not suggest that the veteran has near 
continuous panic or depression affecting his ability to 
function independently.  He has been able to work as a 
security guard, and is not completely unable to establish and 
maintain effective relationships.  Further, there is no 
evidence of active suicidal ideation; obsessional rituals 
which interfere with routine activities; illogical or 
irrelevant speech; spatial disorientation; or neglect of 
personal appearance and hygiene.  Consequently, an evaluation 
in excess of 50 percent is not warranted under the revised 
criteria.  

The Board has also considered whether the veteran is entitled 
to a staged rating. See Fenderson v. West, 12 Vet. App. 119 
(1999).  It is the Board's opinion, however, that at no time 
during the pendency of this appeal has the veteran's service- 
connected PTSD been more than 50 percent disabling.  As such, 
a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD and there is no indication that it has a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an initial 50 percent evaluation, and no more, 
for PTSD is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



